IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0458-03


GEORGE MOFF, Appellant

v.


THE STATE OF TEXAS




ON STATE'S MOTION FOR REHEARING



 Keller, P.J., filed an opinion dissenting to the denial of the State's motion
for rehearing in which HERVEY, J., joined.

DISSENTING OPINION


 On original submission, we held that the trial court did not err in quashing Moff's indictment
before trial.   We then said that, because there had been no trial, a harm analysis was unnecessary. 
This was a curious statement and - despite the fact that I voted for it the first time around - incorrect. 
 The reason a harm analysis was unnecessary is that there was no error.
	The statement was also confusing and contrary to our general rule that, except for federal
constitutional errors the Supreme Court has labeled "structural," no error is categorically immune
from a harm analysis. (1)
	I would reissue the opinion without the erroneous statement, and save appellate judges and
practitioners the trouble of trying to figure out what we meant.
								KELLER, Presiding Judge
Date filed: January 26, 2005
Publish
1.   Cain v. State, 947 S.W.2d 242, 246.